                 ISTRIC
            TES D      TC
          TA




                                              O
     S




                                               U
    ED




                                                RT
                                  D
                             RDERE




UNIT
                 OO
         IT IS S




                                                      R NIA
NO
                                             on
                                   S. Hixs
                           homas




                                                      FO
              J u d ge T




 RT




                                                  LI
         ER




    H




                                              A
              N                                   C
                                F
                  D IS T IC T O
                        R

     Case is Dismissed with Prejudice. The Clerk shall
     close the file.
     Dated: 3/19/2019
